             Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 1 of 22


 1   Yasin M. Almadani (Cal. Bar No. 242798)
     ALMADANI LAW
 2   14742 Beach Blvd., Suite 410
     La Mirada, California 90638
 3   (213) 335-3935 | YMA@LawAlm.com

 4   Attorney for Defendant

 5                                   UNITED STATES DISTRICT COURT

 6                              FOR THE EASTERN DISTRICT OF CALIFORNIA

 7                                         SACRAMENTO DIVISION

 8
     UNITED STATES OF AMERICA,                              Case No. 2:18-CR-119-WBS-1
 9
                   Plaintiff,                               DEFENDANT’S MOTION TO DISMISS FOR
10                                                          SPEEDY TRIAL VIOLATION
                           v.
11                                                          Hearing Date: October 1, 2020
     FIRDOS SHEIKH,                                         Hearing Time: 10:00 a.m.
12
                   Defendant.                               Trial Date: TBD
13
                                                            Judge: Hon. William B. Shubb
14                                                          Courtroom: Five (14th Floor)

15
            At the hearing on September 15, 2020, the Court ordered the Parties to file cross motions requiring
16
     briefing on: (i) a precise calculation of speedy trial time that has elapsed; (ii) the challenges in bringing
17
     Dr. Sheikh to trial within the remaining speedy trial time; and (iii) how the individual factors in this case
18
     bear upon Dr. Sheikh’s constitutional and statutory speedy trial rights, including a balancing of the ends-
19
     of-justice finding the government requests and resulting prejudice to Dr. Sheikh and the public in granting
20
     the government continuance. Defendant therefore files this motion to dismiss for speedy trial violation,
21
     which is based upon the attached memorandum of points and authorities, the files and records in this case,
22
     and further evidence and argument the Court may permit.
23
24    Dated: September 17, 2020                         Respectfully submitted,

25                                                      ALMADANI LAW

26                                                          /s/ Yasin M. Almadani
27                                                      Yasin M. Almadani, Esq.
                                                        Attorney for Defendant
28
                   Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 2 of 22


 1                                                              TABLE OF CONTENTS

 2   I.        Introduction ..................................................................................................................................... 1

 3   II. The Speedy Trial Clock Has Already Expired .............................................................................. 1
 4
          A.      The Indisputable Periods of Non-Excludable Time (74 to 77 Days in Total) Require Dismissal ...... 1
 5
          B.      Additional Period of Non-Excludable Time .................................................................................... 5
 6
 7   III.         The Government’s Negligence in Meeting Its Brady Obligations Also Violated Dr.

 8   Sheikh’s Constitutional Speedy Trial Rights ........................................................................................ 7

 9   IV.          The Ends of Justice Are Not Served by Granting a Continuance ........................................... 9
10
          A.      The Ends-of-Justice Continuance Was Intended to Be Rare and Requires Specific Findings ......... 9
11
          B.      The General Orders Are Insufficient for an Ends-of-Justice Continuance .................................... 10
12
13        C.      Dr. Sheikh’s Case Is Beyond the Statutory Reach of the Ninth Circuit’s Judicial Emergency

14        Declaration ........................................................................................................................................... 10

15        D.      The Continuance Should Not Be Granted Because a Dismissal in This Case Would Not Result in a

16        Miscarriage of Justice ........................................................................................................................... 11

17
          E.      Dr. Sheikh Will Continue to Suffer Extreme Prejudice If This Case Is Continued........................ 14
18
     V.        The Indictment Should Be Dismissed with Prejudice ................................................................ 15
19
20   VI.          Conclusion .................................................................................................................................. 16

21
22
23
24
25
26
27
28
                                                      i
     Defendant’s Motion to Dismiss for Speedy Trial Violation                                                     Case No. 2:18-CR-119-WBS-1
                Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 3 of 22


 1
                                                          TABLE OF AUTHORITIES
 2
 3   CASES
     In re Approval of the Judicial Emergency in the Eastern District of California,
 4
          956 F.3d 1175 (2020) ...................................................................................................... 10
 5
     United States v. Engstrom,
 6        7 F.3d 1423 (9th Cir. 1993) ............................................................................................ 10
 7   United States v. Hardeman,

 8        249 F.3d 826 (9th Cir. 2000) .......................................................................................... 3,5,15
     United States v. Lloyd,
 9
          125 F.3d 1263 (9th Cir. 1997) ........................................................................................ 6,7,15
10   United States v. Medina,
11        524 F.3d 974 (9th Cir. 2008) .......................................................................................... 6
12   United States v. Mendoza,
          530 F.3d 758 (9th Cir. 2008) .......................................................................................... 7,8,9
13
     United States v. Olsen,
14
          No. 8:17-cr-00076, Doc. 67 (C.D. Cal. September 2, 2020) .......................................... 10,11
15   United States v. Perez-Reveles,
16        715 F.2d 1348 (9th Cir. 1983) ........................................................................................ 1,10
17   United States v. Pollock,
          726 F.2d 1456 (9th Cir. 1984) ........................................................................................ 10
18
     United States v. Ramirez-Cortez,
19
          213 F.3d 1149 (9th Cir. 2000) ........................................................................................ 1,10
20
21   STATUTES

22   18 U.S.C. § 3161 ................................................................................................................... passim
     18 U.S.C. § 3162 ................................................................................................................... 15
23
     18 U.S.C. § 3174 ................................................................................................................... 10,11
24
25
26
27
28
                                                      ii
     Defendant’s Motion to Dismiss for Speedy Trial Violation                                               Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 4 of 22


 1                           MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.     INTRODUCTION
 3          Defendant Firdos Sheikh’s (“Defendant” or “Dr. Sheikh”) case presents multiple reasons for a
 4   speedy trial dismissal. First, the case must be dismissed under the Speedy Trial Act (“STA”) (18 U.S.C.
 5   § 3161) because the speedy trial clock has already expired. The government allowed 77 to 125 days of
 6   speedy trial time to elapse. Second, the case must be dismissed also on constitutional grounds. The
 7   government’s negligence in complying with its constitutional Brady obligations delayed the case into the
 8   pandemic in the first place, thereby depriving Dr. Sheikh of her Sixth Amendment right to a speedy trial.
 9   Third, the ends-of-justice continuance the government seeks—a moot point given the statutory and
10   constitutional violations requiring dismissal—must be denied because granting the continuance would
11   not serve the ends of justice but would result in a miscarriage of justice to both Dr. Sheikh and the public.

12   II.    THE SPEEDY TRIAL CLOCK HAS ALREADY EXPIRED
13          Upon the Court’s order, the Defense has re-reviewed the record thoroughly and found that there
14   have been several periods of non-excludable STA time that were previously not addressed. The Defense
15   corrects the record here.
16          A.      The Indisputable Periods of Non-Excludable Time (74 to 77 Days in Total) Require
                    Dismissal
17
            The Ninth Circuit holds that an STA “‘ends of justice’ exclusion must be (1) specifically limited
18
     in time and (2) justified [on the record] with reference to the facts as of the time the delay is ordered.”
19
     United States v. Ramirez-Cortez, 213 F.3d 1149, 1154 (9th Cir. 2000) (internal citations and quotation
20
     marks omitted) (emphasis in original). Moreover, “monitoring of the limitations period is not the
21
     exclusive burden of the district judge. The Government shares the responsibility for speedy trial
22
     enforcement.” United States v. Perez-Reveles, 715 F.2d 1348, 1353 (9th Cir. 1983) (emphasis added).
23
     The government did not fulfill that responsibility in this case.
24
            On April 19, 2019, the Court entered an ends of justice exclusion limited in time (from May 20,
25
     2019, to June 24, 2019) and with reference to the facts as of the time the delay was ordered, as Ramirez-
26
27
28
                                                      1
     Defendant’s Motion to Dismiss for Speedy Trial Violation                  Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 5 of 22


 1   Cortez requires. (DE 33.)1 At this time, three motions were pending: (i) motion for disclosure of grand
 2   jury proceedings (DE 28), (ii) motion to suppress evidence seized in July 2013 from both the warrantless
 3   and warrant-based searches (as fruit of the poisonous tree) (DE 29), and (iii) motion to suppress
 4   statements (DE 30). On June 24, 2019, the Court held a hearing on these motions, denying the first,
 5   ordering supplemental briefing on the latter two, and setting a hearing on July 29, 2019. (DE 53.) On July
 6   29, 2019, the Court ordered additional briefing and reset the hearing date to September 30, 2019. The
 7   speedy trial clock remained stopped from June 24, 2019, to September 30, 2019, under section
 8   3161(h)(1)(D) because motions were pending.2 The hearing went forward on September 30, 2019, but
 9   had to be continued mid-hearing because the Parties were still taking testimony at the end of the day. The
10   Court and the Defense were available to come back on October 7, 2019, but the government took a 49-
11   day continuance because one of the two government counsel were not available. The Defense submits

12   that, under Ninth Circuit precedent, this long continuance based exclusively on the unavailability of one
13   government lawyer (whose presence turned out to be unnecessary) violated Dr. Sheikh’s speedy trial
14   rights. This issue is briefed at the end of this section because other non-excludable periods caused the
15   clock to expire regardless of this issue.
16          On December 18, 2019, the Court denied the motions to suppress evidence and statements.
17   However, the agent’s testimony led defense counsel to notice that there may be a Franks issue with the
18   warrant (which had not been briefed) and counsel highlighted that issue for the Court. The government
19   objected that the issue had not been briefed and was not properly before the Court. (R/T 12/18/2019 at
20   371.) The Court thus set a motions schedule on the Franks issue with Dr. Sheikh’s motion to be filed on
21   January 13, 2020. There was no motion pending at this time and the government did not ask for an STA
22   ends of justice time exclusion. Therefore, between the dates of December 18, 2019 (when the Court ruled
23   upon the first set of motions to suppress statements and evidence), and January 13, 2020 (when Dr. Sheikh
24
            1
               “DE” denotes “docket entry” followed by a docket control number.
25           2
               While Dr. Sheikh filed an ex parte application to continue time through September 30, 2019,
26   based upon pending motions and an ends-of-justice finding (DE 59), the proposed order was not
     entered. Rather, the Court reset the hearing by minute order. This has no effect on the calculation,
27   however, because the Defense agrees that time should be excluded until September 30, 2019. But there
     was no ends of justice agreement or finding after that date for the relevant period when the speedy trial
28   clock ran and expired.
                                                         2
     Defendant’s Motion to Dismiss for Speedy Trial Violation                 Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 6 of 22


 1   filed her Franks motion), twenty-six (26) days of speedy trial time elapsed.
 2           On February 25, 2020, when the Franks hearing was scheduled, the Court learned that there had
 3   been a number of undisclosed Brady items bearing upon the Franks issue. The Franks motion was thus
 4   taken off calendar and the Court stated, “I hate to do this again, but I’ll let you file new briefs on the
 5   Franks issue, and I’ll ask that you put it all together in one place . . . We’ll start from scratch on the
 6   Franks motion.” (R/T 2/25/2020 at 26.)3 The Court ordered the Parties to file supplemental briefing on
 7   the Defense’s discovery requests to deal with that issue first; the Brady violations would be addressed
 8   second; the Franks briefing schedule and hearing would be reset after that. The government confirmed:
 9          MR. NOLAN: And then at that time, is it at that time we’ll then set out a schedule for Franks?
10          THE COURT: Right. We’re going to break it down the way I said.
11   (R/T 2/25/2020 at 34). The government did not request an STA ends of justice time exclusion and no

12   such exclusion with appropriate findings was entered.
13          While the Franks motion was no longer pending, Dr. Sheikh had renewed her motion for Brady
14   material. At this point the government was already 20 months late in its self-executing Brady obligation
15   with respect to a number of significant Brady items relating to both Franks and trial. The government
16   filed its response to the renewed discovery requests on March 2, 2020, agreeing to the discovery demands
17   (see DE 90), leaving no issue for the Court to decide, and the Court confirmed this on March 16, 2020,
18   ordering that the government’s response had rendered the discovery motion moot. (DE 94.) Under
19   prevailing Ninth Circuit precedent, the speedy trial clock runs during the pendency of a discovery motion
20   when there is nothing left for the district court to decide. United States v. Hardeman, 249 F.3d 826, 828
21   (9th Cir. 2000) (holding that even during the pendency of a discovery motion, the speedy trial clock runs
22   when there is nothing left for the district court to decide). Therefore, the speedy trial clock ticked for at
23   least another eight (8) days between March 2, 2020 and March 10, 2020, because the government’s
24   response to the discovery motion left no discovery dispute for the Court to decide.
25          It is questionable whether the clock restarted on March 10, 2020, when the Defense requested a
26   Brady-based dismissal as part of its reply brief, but the request was not entertained by the Court, as there
27
            3
28          “R/T” denotes “record transcript” followed by the date of hearing and a page number.
                                                      3
     Defendant’s Motion to Dismiss for Speedy Trial Violation             Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 7 of 22


 1   was no properly noticed motion. Rather, on March 16, 2020, the Court ordered a fresh briefing schedule
 2   for the Parties to file new briefs on the Brady issue (DE 94). Regardless of whether the clock ticked
 3   between March 10 and 16, 2020, it certainly started ticking again on March 16, 2020, when the Court
 4   ordered a fresh briefing schedule on the Brady issues. There was no motion pending between the dates
 5   of March 16, 2020, and March 24, 2020, and counsel for the government did not request a time exclusion
 6   between those dates; the clock thus continued to tick for at least an additional eight (8) days, and was
 7   stopped only by the filing of Dr. Sheikh’s motion to dismiss under Brady, on March 24, 2020. (See DE
 8   95.) The Court ruled on that particular motion (DE 95) on June 3, 2020. (DE 104). The government did
 9   not request a time exclusion and so the STA clock resumed ticking on June 3, 2020. At this point, at least
10   forty-two (42) days of speedy trial time (26 + 8 + 8) had already elapsed. That left 28 days on the clock.
11   But with no motion or ends of justice exclusion on the record, the clock continued to tick until July 8,

12   2020, when Dr. Sheikh filed her Franks motion (DE 110), which means that thirty-five (35) additional
13   days elapsed during this time, making it a total of 77 days that had elapsed.
14          Two points must be addressed here. First, on June 22, 2020, the Court entered an order setting a
15   new briefing schedule and hearing date for the Franks motion. In that order, the Court stated, “Speedy
16   trial time shall be excluded from the date of this Order to August 11, 2020, pursuant to 18 U.S.C. §
17   3161(h)(1)(D).” However, section 3161(h)(1)(D) did not permit that entire period of exclusion; it permits
18   exclusion of time only for “delay resulting from any pretrial motion, from the filing of the motion through
19   the conclusion of the hearing on, or other prompt disposition of, such motion.” Id. (emphasis added). The
20   government did not request, and the parties never agreed to a time exclusion under any other STA
21   provision. Therefore, pursuant to section 3161(h)(1)(D), the Court’s order stopped the clock July 8, 2020,
22   when Dr. Sheikh’s motion was filed, but not before that.
23          Second, the government may argue that the time period between June 19 and June 22, 2020 (3
24   days) was tolled because on June 19, 2020, Dr. Sheikh filed an application to reset the Franks briefing
25   schedule and hearing date, which the Court granted on June 22, 2020. While that argument would not
26   save the government from the speedy trial violation, it must be rejected. That is because, on June 3, 2020,
27   the Court had ordered the Parties to work with the Clerk to set up a briefing and hearing schedule on the
28
                                                      4
     Defendant’s Motion to Dismiss for Speedy Trial Violation                 Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 8 of 22


 1   Franks motion. (DE 104). The government provided dates of availability but refused to file a stipulation
 2   setting a Franks hearing date, despite the Court’s clear order to do so. Dr. Sheikh thus filed an application
 3   simply to get dates on calendar to which both parties had agreed. However, because the Court’s previous
 4   order was clear that a Franks hearing would be set, there was no actual controversy for the Court to
 5   resolve; Dr. Sheikh’s application was merely a vehicle to get dates on calendar. Therefore, the application
 6   should not be considered a motion for purposes of speedy trial time. See United States v. Hardeman, 249
 7   F.3d at 828 (holding that even during the pendency of a discovery motion, the speedy trial clock runs
 8   when there is nothing left for the district court to decide). Even if the Court does exclude these three days,
 9   the government is still out of time.
10          B.      Additional Period of Non-Excludable Time
11          For completeness of the record, Dr. Sheikh now returns to the 49-day delay that occurred during

12   the pendency of the suppression hearing, from September 30, 2019, to November 25, 2019. This
13   unjustified delay also violated Dr. Sheikh’s constitutional and statutory speedy trial rights.
14          The record shows that the 49-day delay in the middle of the proceeding was caused by the
15   unavailability of one government lawyer, Mr. Nolan (whose presence, as it turned out, was not even
16   required), and who insisted on the lengthy delay even after the Court stated, “The Government is always
17   available.” The basis for the long delay was captured in two statements: (i) “this being a recusal case and
18   coming from D.C., it’s not as easy as asking an AUSA,” and (ii) “I have cases indicted all over the
19   country. So my schedule is a little bit difficult.” (R/T 9/30/2019 at 99-100) (emphases added). There was
20   no discussion about Mr. Reese’s schedule, who was the other prosecutor there with Mr. Nolan, or anyone
21   else in his office who could have handled the case. The government ultimately agreed to proceed on
22   November 25, 2019, after which the hearing was reset another time to December 17, 2019. However, the
23   time period Dr. Sheikh complains of here is the period from October 7, 2019, to November 25, 2019—
24   the 49-day period that Dr. Sheikh was required to wait in the middle of an evidentiary hearing at Mr.
25   Nolan’s insistence.
26          In the Ninth Circuit, the general rule that speedy trial time is tolled during the pendency of a
27   motion is not without exception. See United States v. Medina, 524 F.3d 974, 979 (9th Cir. 2008)
28
                                                      5
     Defendant’s Motion to Dismiss for Speedy Trial Violation                   Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 9 of 22


 1   (identifying two exceptions to the general rule). The Ninth Circuit’s holding in United States v. Lloyd,
 2   125 F.3d 1263, 1271 (9th Cir. 1997), which addresses delays for continuity of government counsel, is
 3   instructive. In Lloyd, the Ninth Circuit held that:
 4                  While continuity of counsel for the prosecution may be generally desirable,
                    whether it is a sufficient basis to warrant a delay in any individual case will
 5                  depend upon a number of factors, including, (1) the size of the prosecutor’s
                    office, (2) whether there is another qualified prosecutor available, (3) how
 6                  much special knowledge the first prosecutor has developed about the case,
                    (4) how difficult the case is, and (5) how different it is from other cases
 7                  generally handled by the particular United States Attorney’s office.
 8   125 F.3d at 1271. The Ninth Circuit reversed the conviction and dismissed the indictment in that case on
 9   the basis of an STA violation, because the government had not provided the district court a sufficient
10   basis for “any of the relevant factors, and most of the necessary information [did] not appear on the
11   record. Thus, the district court had no basis for determining whether the government’s interest in

12   continuity of counsel was sufficient to necessitate a continuance.” Id.
13          The situation here is worse than the scenario in Lloyd. Here, the record shows that, not only did
14   the government not provide a sufficient basis for the 49-day delay, the delay itself was completely
15   unnecessary. None of the Lloyd factors were addressed by the government, which is problematic in and
16   of itself. Nothing in the record indicates that the Court, Dr. Sheikh, defense counsel, or Mr. Reese (who
17   is also an indicting prosecutor) could not have been available to resume the hearing on October 7, 2019.
18   In fact, upon resumption of the hearing in December 2019, it turned out that Mr. Nolan’s presence was
19   not necessary, which was a major factor to consider under Lloyd. Mr. Nolan conducted some minimal re-
20   direct of the agent and some minimal cross of two of the Defense’s less significant witnesses. In a 412-
21   page transcript, Mr. Nolan substantive participation after the 49-day continuance was less than 14
22   pages—he was mostly an observer. Mr. Nolan’s part could have easily been handled by Mr. Reese, who
23   conducted the cross examination of Dr. Sheikh and her son (the Defense’s two primary witnesses) and
24   delivered the government’s argument at the conclusion of the hearing. Moreover, contrary to Mr. Nolan’s
25   representation to the Court, the U.S. Attorney’s Office (“USAO”) could have actually made an
26   appearance. As it turned out, the reason for the “recusal” Mr. Nolan identified was long over and the
27   USAO did enter the case just a few months later. The USAO appears to have taken the lead since then,
28
                                                      6
     Defendant’s Motion to Dismiss for Speedy Trial Violation                   Case No. 2:18-CR-119-WBS-1
            Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 10 of 22


 1   along with Mr. Reese, and Mr. Nolan’s participation has been minimal. On this record, the 49-day delay
 2   for Mr. Nolan’s sake is completely unjustified and violated Dr. Sheikh’s speedy trial rights. See Lloyd,
 3   125 F.3d at 1271.
 4          Adding this 49-day violation to the 77 days calculated above would mean that 125 days of speedy
 5   trial time have elapsed. What is worse is that the government’s unjustifiable continuance delayed the case
 6   into the pandemic, also implicating more general Sixth Amendment protections. Indeed, had the hearing
 7   resumed on October 7, 2019, it would have been over by October 8, 2019, and the Franks motion could
 8   have been brought in early November 2019 (or in April 2019 if the Brady violations had not occurred),
 9   leaving plenty of time to conduct the trial prior to the pandemic.4 This unnecessary delay also provides
10   yet another reason to find that granting the government’s ends of justice continuance would result in a
11   miscarriage of justice. See infra § IV.

12   III.   THE GOVERNMENT’S NEGLIGENCE IN MEETING ITS BRADY OBLIGATIONS
            ALSO VIOLATED DR. SHEIKH’S CONSTITUTIONAL SPEEDY TRIAL RIGHTS
13
            The Sixth Amendment also compels dismissal. In United States v. Mendoza, the Ninth Circuit
14
     underscored, “The Sixth Amendment guarantees that criminal defendants ‘shall enjoy the right to a
15
     speedy and public trial . . . .’” 530 F.3d 758, 762 (9th Cir. 2008) (citing U.S. Const. amend. VI). To
16
     determine whether a defendant’s Sixth Amendment speedy trial right has been violated, courts balance
17
     the following four factors: (i) length of delay, (ii) the reason for the delay, (iii) the defendant’s assertion
18
     of her right, and (iv) prejudice to the defendant. Id. (citing Barker v. Wingo, 407 U.S. 514, 530 (1972)).
19
     “None of these four factors are either necessary or sufficient, individually, to support a finding that a
20
     defendant’s speedy trial right has been violated. Rather the factors are related and must be considered
21
     together with such other circumstances as may be relevant. Further, the balancing of these factors, and
22
     other relevant circumstances, must be carried out with full recognition that the accused’s interest in a
23
     speedy trial is specifically affirmed in the Constitution.” Mendoza, 530 F.3d at 762 (internal citations
24
     and quotation marks omitted). A case must be dismissed if government negligence violates a defendant’s
25
     speedy trial rights. Mendoza, 530 F.3d at 762 (emphasis added).
26
            4
27            The government was in violation of Brady this entire time, which deprived Dr. Sheikh’s
     counsel of the ability to properly identify and brief the Franks issue in April 2019 along with the other
28   suppression issues. This argument is discussed in detail in the next section.
                                                           7
     Defendant’s Motion to Dismiss for Speedy Trial Violation                  Case No. 2:18-CR-119-WBS-1
            Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 11 of 22


 1          Length and Reasons for Delay. This case was investigated in July 2013 and indicted in June
 2   2018. The government’s Brady obligation was triggered at that time, especially with respect to Brady
 3   material relating to pre-trial motions such as Franks, which Defendant has a right to receive at the outset
 4   so that pre-trial motions can speedily be brought and the case can speedily move to trial. Here, due to
 5   government negligence, the Brady material bearing upon Franks was not disclosed for a period of almost
 6   two years after indictment, which renders the dilatory disclosure presumptively prejudicial. Mendoza,
 7   530 F.3d at 762 (holding that a delay of more than one year is generally presumptively prejudicial).
 8          Prejudice. This late disclosure deprived defense counsel of the benefit of the full breadth of
 9   significant Brady material relating to the Franks issue. Indeed, the government was so derelict in meeting
10   its constitutional Brady obligation that it required a Court order in July 2019, over a year into the case,
11   and months of subsequent Brady discovery litigation. After that, the Court found that numerous

12   undisclosed items were material and significant to the Franks issue. (DE 104.) Those items should have
13   been disclosed at the outset of the case. In April 2019, defense counsel did challenge the evidence seized
14   pursuant to the warrant based on a fruit-of-the-poisonous-tree theory, but counsel was deprived of the
15   benefit of the undisclosed Brady material relating to the Franks issue. And, it was not until testimony
16   started coming out at the December 2019 suppression hearing that defense counsel began to truly
17   appreciate the Franks issue. As defense counsel explained to the Court on December 18, 2019, when
18   asked why the Franks issue was not raised earlier, “Once the testimony started coming out and yesterday,
19   I went home and started going through all the testimony and reports, [I] felt like there were lots of things
20   in the warrant that I really did need to point out to the Court.” (R/T 12/18/2019 at 371.) But had the
21   government timely made the Brady disclosures—which should have been at or near the inception of the
22   case because it bore upon Franks issues—defense counsel would have had a significantly more complete
23   record impeaching the warrant affidavit and would surely have briefed the issue in April 2019 along with
24   the other suppression issues that were briefed at the time. Undersigned counsel again highlighted this
25   exact problem at the February 25, 2020 hearing when the Brady violations were first discovered. (R/T
26   2/25/2020 at 22 (“If we had these notes earlier, we could have potentially brought the Franks motion
27   quite a bit earlier.”).) There can be no dispute that Dr. Sheikh should have had the Brady materials at or
28
                                                      8
     Defendant’s Motion to Dismiss for Speedy Trial Violation                 Case No. 2:18-CR-119-WBS-1
            Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 12 of 22


 1   near the beginning of the case and not having the materials deprived her counsel of the ability to
 2   adequately assess the breadth of suppression issues, especially relating to Franks, causing significant
 3   delays in the case. Indeed, the materials disclosed were so contradictory to the warrant affidavit that no
 4   competent defense attorney would have missed the Franks issue with the materials in hand. All
 5   suppression issues, including Franks, could have been briefed earlier and resolved together in December
 6   2019, and the case could have been set for trial long before the pandemic-based closure, without the need
 7   for months of unnecessary Brady litigation. That did not happen because the government was at least
 8   negligent in meeting its Brady obligations.
 9          The prejudice of these delays and the delay the government now seeks is amplified by the
10   possibility of memories being dimmed and loss of witnesses and evidence. It goes without saying that a
11   person of Dr. Sheikh’s accomplishments, stature, and position within the community has suffered and

12   continues to suffer incredible anxiety, embarrassment, and ridicule, and her family suffers along with her
13   because of this case. See infra pp. 14-15.
14          Defendant’s Assertion of Speedy Trial Right. Dr. Sheikh has vigorously asserted her speedy trial
15   rights, and any continuance previously agreed to was predicated upon the Defense’s belief that the
16   government had met its Brady obligations (which turned out to be untrue) and that the government was
17   dealing with Dr. Sheikh in good faith (which also turned out to be untrue). Moreover, because the length
18   of delay, reason for delay, and ensuing prejudice are so grave and significant, no STA waiver can justify
19   maintaining this case. See Mendoza, 530 F.3d at 764 (case dismissed despite numerous requests for
20   continuances by the defendant because the other factors were significant). Therefore, the case should be
21   dismissed under both the STA and the Sixth Amendment of the United States Constitution.
22   IV.    THE ENDS OF JUSTICE ARE NOT SERVED BY GRANTING A CONTINUANCE
23          The STA and constitutional violations described above render the government’s ends-of-justice
24   request a moot point. Nevertheless, there are additional reasons to deny the request.
25          A.      The Ends-of-Justice Continuance Was Intended to Be Rare and Requires Specific
                    Findings
26
            “The discretion granted to the trial court to invoke the ends of justice exception is narrow.
27
     Realizing that broad discretion would undermine the mandatory time limits of the Act, Congress intended
28
                                                      9
     Defendant’s Motion to Dismiss for Speedy Trial Violation                Case No. 2:18-CR-119-WBS-1
            Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 13 of 22


 1   that the ends of justice continuance be rarely used.” United States v. Perez-Reveles, 715 F.2d at 1351
 2   (internal citations and quotations marks omitted). In making an ends-of-justice finding, the Court must
 3   engage in a balancing test and make findings specific to the case to determine whether the “ends of justice
 4   served by [granting the continuance] outweigh the best interest of the public and the defendant in a speedy
 5   trial.” 18 U.S.C. § 3161(h)(7)(A). The STA further states that: “No continuance under subparagraph (A)
 6   of this paragraph shall be granted because of general congestion of the court’s calendar, or lack of diligent
 7   preparation or failure to obtain available witnesses on the part of the attorney for the Government.” 18
 8   U.S.C. § 3161(h)(7)(C).
 9          B.      The General Orders Are Insufficient for an Ends-of-Justice Continuance
10          The government’s reliance on the District’s General Orders is insufficient. An “ends of justice”
11   exclusion must be justified with reference to specific factual circumstances in the particular case as of the

12   time the delay is ordered. United States v. Ramirez-Cortez, 213 F.3d at 1154 (concluding that an ends of
13   justice continuance was not sufficiently justified where the judge made no inquiry into the actual need
14   for a continuance in the particular case, instead checked off boxes on pre-printed forms without making
15   findings on the statutory factors, and the record showed that the judge “was granting blanket
16   continuances”); United States v. Pollock, 726 F.2d 1456, 1461 (9th Cir. 1984) (stating that the “ends of
17   justice” exclusion “was to be based on specific underlying factual circumstances” and “cannot be invoked
18   without specific findings in the record”); United States v. Engstrom, 7 F.3d 1423, 1426 (9th Cir. 1993)
19   (“No exclusion is allowed ‘unless the court sets forth in the record of the case, either orally or in writing,
20   its reasons.’”). By their very nature, the General Orders do not justify delays as of the time they are
21   ordered in any particular case and are thus contrary to the Sixth Amendment and the “ends of justice.”
22   See United States v. Olsen, No. 8:17-cr-00076, Doc. 67 (C.D. Cal. September 2, 2020).
23          C.      Dr. Sheikh’s Case Is Beyond the Statutory Reach of the Ninth Circuit’s Judicial
                    Emergency Declaration
24
            In Dr. Sheikh’s case, the government also cannot rely on the Ninth Circuit’s approval of judicial
25
     emergency entered pursuant to 18 U.S.C. § 3174. In re Approval of the Judicial Emergency in the Eastern
26
     District of California, 956 F.3d 1175 (2020). This is because Dr. Sheikh’s case does not fall within the
27
     ambit of section 3174, which states, “upon application by the chief judge of a district, grant a suspension
28
                                                      10
     Defendant’s Motion to Dismiss for Speedy Trial Violation                   Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 14 of 22


 1   of the time limits in section 3161(c) in such district for a period of time not to exceed one year for the
 2   trial of cases for which indictments or informations are filed during such one-year period.” 18 U.S.C.
 3   § 3174(b) (emphasis added). Because the indictment in this case was filed prior to the commencement of
 4   the one-year judicial emergency period, this case falls outside the reach of section 3174. Furthermore,
 5   even if this case fell within the reach of the statute (which it does not), the statute is clear that “such time
 6   limits from indictment to trial shall not be increased to exceed one hundred and eighty [180] days.” Id.
 7   Finally, because the purpose of the statute is “to alleviate calendar congestion resulting from the lack of
 8   resources,” 18 U.S.C. § 3174(a), it is not clear whether the Ninth Circuit even had statutory authority in
 9   the first place to declare an emergency under section 3174 on the basis of a pandemic. The pandemic is
10   not causing court congestion—it may in the future after courts open back up, but it currently is not.
11           D.      The Continuance Should Not Be Granted Because a Dismissal in This Case Would
                     Not Result in a Miscarriage of Justice
12
             Based on the foregoing, in order to grant the government’s request for a continuance and exclude
13
     time, the Court must make findings specific to this case that the ends of justice served by granting the
14
     continuance affirmatively outweigh Dr. Sheikh’s and the public’s interest in a speedy trial. Here, neither
15
     a continuance nor a trial would serve the best interest of the public or Dr. Sheikh. The ends of justice
16
     compel dismissal.
17
             Among the factors the Court must consider is “[w]hether the failure to grant such a continuance
18
     in the proceeding would be likely to make a continuation of such proceeding impossible, or result in a
19
     miscarriage of justice.” 18 U.S.C. § 3161(h)(7)(B)(i). The remaining three factors—complex case,
20
     preindictment delay, and continuity of counsel—are not at issue. This is not a complex case and counsel
21
     have previously expressed that they are willing and ready to try the case.
22
             Impossibility. Conducting trial in this case may be dangerous but it is not impossible—after all,
23
     there is business being conducted throughout the country. See United States v. Olsen, No. 8:17-cr-00076,
24
     Doc. 67 (C.D. Cal. September 2, 2020). In this case, the government points to the safety risks to its
25
     witnesses but is also agreeable to go to trial, which means that the government’s witnesses can appear.
26
     Defense counsel and Dr. Sheikh are also ready to go to trial. However, Dr. Sheikh’s greatest concern,
27
     which the government shares, is that going to trial would put the trial participants, including numerous
28
                                                      11
     Defendant’s Motion to Dismiss for Speedy Trial Violation                    Case No. 2:18-CR-119-WBS-1
            Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 15 of 22


 1   jurors chosen from the public, at risk for serious infection potentially leading to mortality. The present
 2   wildfires have added to that risk by adversely affecting air quality. The inhalation of the poor-quality air
 3   for extended periods can create and/or exacerbate respiratory issues thereby amplifying the threat of
 4   mortality from the novel coronavirus, a virus that attacks the lungs. At voir dire and trial, the virus may
 5   easily be transmitted given the number of people that would be required to congregate in a limited space
 6   with virus particles being aerosolized even with face coverings for a trial that is expected to last two to
 7   three weeks. Therefore, while not impossible, conducting a trial is dangerous. And as such, the Court
 8   must determine, taking into account the specific circumstances in this case, whether not granting a
 9   continuance and dismissing the case would result in a miscarriage of justice. It would not. In fact, granting
10   the continuance would cause the miscarriage of justice.
11          Miscarriage of Justice. Dr. Sheikh maintains her innocence vigorously—she has good reason

12   to, as the Court has observed at past hearings—and she desperately wants to go to trial without delay. But
13   as a physician, it is difficult for her accept the idea of putting so many people at risk. In determining the
14   ends of justice and whether not granting a continuance would cause a miscarriage of justice, the Court
15   should take this into account—that Dr. Sheikh is trying to do the right thing, the selfless thing. Moreover,
16   it cannot be ignored that, at the Franks hearing, Dr. Sheikh presented strong evidence to show that she is
17   not a human trafficker and that the government’s alleged victims (Prakash and Alfredo) are clearly lying
18   and exaggerating their stories against Dr. Sheikh to obtain T-Visas and other benefits, which amounts to
19   immigration fraud on the part of these alleged victims. After the Franks hearing, the Court commented:
20                  When we finally do get back to trying cases, the experience in other
                    districts has been no matter how many judges you have, no matter how
21                  many courtrooms you have, you try one at a time. You basically use the
                    whole courthouse to try a case. You use one courtroom for the jury to
22                  deliberate, you use another courtroom for them to come in, in the morning.
                    You spread them throughout the courtroom. Even when we get back to jury
23                  trials, it's going to be very, very limited. . . .
24                  [W]hat you have to consider here is who this defendant is, the financial and
                    reputational injury that she’s already suffered as a result of this
25                  prosecution, the strength of your evidence on the major charge that you
                    started out thinking you were going to be able to prove, obtaining labor by
26                  force or threats of force, how strong that is, and whether you really want to
                    go on a 1001 case or a harboring case, whether that’s your priority here.
27                  Now, I'm going to stop there.
28                Don’t get involved in any discussion. I wouldn't have this discussion with
                                                      12
     Defendant’s Motion to Dismiss for Speedy Trial Violation             Case No. 2:18-CR-119-WBS-1
             Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 16 of 22


 1                   you if it wasn't for the peculiar situation that we find ourselves in, but I just
                     thought it had to be said. So we'll leave it at that.
 2
     (R/T 8/13/20 at 388-89.)
 3
             The Court was very gracious to note some salient issues but not put any pressure on any party.
 4
     However, the Court’s observations are highly relevant to the issue of whether a dismissal here would
 5
     result in a miscarriage of justice; they must be factored into the ends of justice analysis. With no time
 6
     remaining on the speedy trial clock, the government is asking the Court to put Dr. Sheikh’s life on hold
 7
     for an incredibly long period of time in order to bring her to trial, while she and her family continue to
 8
     endure the cost, stigma, and emotional damage of incredibly weak criminal charges.
 9
             The continuance is neither in the best interest of Dr. Sheikh nor in the best interest of the public.
10
     Any objective observer can see, as this Court has, that it is not just Dr. Sheikh who is suffering prejudice
11
     while this unsupported “human trafficking” case continues to linger. The public, the Court, and even the
12
     government itself are suffering prejudice. In assessing whether a dismissal would cause a miscarriage of
13
     justice, the Court must examine the value of the continuance to the people in this District who pay the
14
     price of the resources this case continues to consume. Court records demonstrate that, as of March 31,
15
     2020, this District had over 1,800 defendants with pending felony charges. (See Ex. 1.) When the Court
16
     opens back up, there will be a backlog of cases ready for trial. A significant number of those cases would
17
     involve defendants charged with dangerous crimes and/or in custody. Since the STA does not allow for
18
     court congestion to serve as a basis for a continuance, many of these cases would need to be prioritized
19
     for trial lest dangerous individuals be released back into the District or individuals who are innocent be
20
     detained for prolonged periods of time. Dr. Sheikh is not willing to waive any more time, so her case
21
     would be dismissed either now or then, unless the government is prepared to allow the clock to expire on
22
     defendants who may be a true danger to the public or prolong the detention of potentially innocent
23
     defendants whose liberty is unduly being compromised—such a result would not serve the best interest
24
     of the people in this District. The reality is that the pandemic has changed the landscape for everyone
25
     and, in this case, there is simply no basis to find that granting a continuance as opposed to dismissing this
26
     case serves the ends of justice or is in the interest of the public.
27
28
                                                      13
     Defendant’s Motion to Dismiss for Speedy Trial Violation                     Case No. 2:18-CR-119-WBS-1
            Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 17 of 22


 1          E.      Dr. Sheikh Will Continue to Suffer Extreme Prejudice If This Case Is Continued
 2          This case has caused Dr. Sheikh to suffer depression, anxiety, embarrassment, and even stress-
 3   induced physical effects like body rashes and hives. Her diabetes has gone from moderate to severe. Since
 4   the inception of the case, which was widely publicized in the Sacramento area, Dr. Sheikh has regularly
 5   received phone calls from blocked numbers, telling her that she is a criminal. She is constantly slandered
 6   on social media and many friends and colleagues have distanced themselves from her due to the federal
 7   human trafficking charges. The case has also drained her financially, and the ranch that she worked so
 8   hard to build has fallen into complete disrepair due to the mental and financial stress. Once a self-made
 9   woman, she is now forced to ask friends and family for money to pay her legal bills.
10          Dr. Sheikh’s two adult children have also been deeply affected, having people in the community
11   label their mother a criminal. The children have lost friends and opportunities as people have distanced

12   themselves due to this case. Both children were forced to take a break from their higher education as a
13   result of the stress, especially because they know first-hand that Prakash and Alfredo are lying, and their
14   mother is innocent. It has been difficult for them to see their mother unjustifiably dragged through the
15   criminal process for years.
16          Furthermore, the government put lis pendens on numerous properties Dr. Sheikh owns (in
17   addition to the ranch) on the basis of Prakash and Alfredo’s bald allegations that they mowed a lawn here
18   and there. The Court has seen evidence that Dr. Sheikh was not even around Prakash and Alfredo six
19   days a week, sixteen to eighteen hours a day, and Prakash and Alfredo did not have a car to drive around
20   to any of these other properties. Nevertheless, on the basis of the paltry allegations, the government
21   obtained numerous, unsubstantiated lis pendens that are as abusive as the charges against her. Dr. Sheikh
22   is unable to sell or refinance the properties and is behind on many mortgage payments.
23          Dr. Sheikh is an accomplished neurologist who worked tremendously hard her entire life to
24   achieve the American dream. The devastation of this case on her life cannot be overstated. A dismissal
25   will not have a negative effect on the government, but it will go a long way in beginning the restoration
26   of Dr. Sheikh’s life from a prosecution she never deserved.
27
28
                                                      14
     Defendant’s Motion to Dismiss for Speedy Trial Violation                 Case No. 2:18-CR-119-WBS-1
            Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 18 of 22


 1   V.     THE INDICTMENT SHOULD BE DISMISSED WITH PREJUDICE
 2          Dr. Sheikh has demonstrated that anywhere from 77 to 125 days of speedy trial time have elapsed.
 3   In such a case, the indictment “shall be dismissed,” and the district court must consider whether to dismiss
 4   the case with or without prejudice taking into account the factors described in 18 U.S.C. § 3162(a)(2).
 5   See, e.g., Lloyd, 125 F.3d at 1271; Hardeman, 249 F.3d at 829. Section 3162(a)(2) provides: “In
 6   determining whether to dismiss the case with or without prejudice, the court shall consider, among others,
 7   each of the following factors: the seriousness of the offense; the facts and circumstances of the case which
 8   led to the dismissal; and the impact of a re-prosecution on the administration of this chapter and on the
 9   administration of justice.” 18 U.S.C. § 3162(a)(2).
10          Seriousness of the Offense. While human trafficking is a serious offense, here the government
11   has no genuine human trafficking case, as the Court itself has surmised. The harboring and false

12   statements/obstruction charges, especially the way they have been charged here, are not all that serious,
13   and also have significant evidentiary shortcomings.5 Indeed, were these charges considered serious,
14   almost every person in this District would be at risk for prosecution, which is an absurd proposition. This
15   factor compels dismissal with prejudice.
16          Circumstances That Led to Dismissal. The circumstances that have led to dismissal involve
17   years of delay in producing significant Brady material that bore upon both pre-trial motions and trial, and
18   a 49-day mid-hearing delay on the insistence of a government attorney whose presence was actually not
19   necessary for the remainder of the hearing. The government bears significant fault and so this factor also
20   compels dismissal with prejudice.
21          Impact of Re-Prosecution on the Administration of Justice. In this case more than any other, it
22   goes without saying that re-prosecution would offend justice in every way. Dr. Sheikh has been punished
23   enough for no good reason. See supra pp. 1-2. It is not just to allow Prakash and Alfredo to continue
24          5
              The pre-trial motions focused on the weaknesses in the human trafficking charges because
25   those have been the gravamen of the government’s case since its inception and were relevant to the
     motions. Indeed, it cannot be lost that the case was brought by the “Human Trafficking Section” of the
26   Civil Rights Division, and that section would not have brought a simple harboring or false statements
     case. Nevertheless, the Defense submits that trial would demonstrate that even the harboring and false
27   statements/obstruction charges are not well-supported by the evidence. It will not benefit the public, the
     government, the Court, or Dr. Sheikh a single iota to litigate these charges. Going to trial simply
28   because the government does not like to lose is in the interest of only ego, not justice.
                                                         15
     Defendant’s Motion to Dismiss for Speedy Trial Violation                 Case No. 2:18-CR-119-WBS-1
            Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 19 of 22


 1   taking advantage of the system at the expense of Dr. Sheikh. Her life has been destroyed for years and
 2   the Court cannot allow the injustice to persist. District courts are gatekeepers given discretion to dismiss
 3   with prejudice precisely these types of unusual cases that slip through the cracks. The prosecutor’s office
 4   normally does wonderful work, but we are all human; mistakes happen every now and then. This case
 5   was a mistake and even the government lawyers would benefit by moving on to prosecutions that actually
 6   merit their valuable time. All three factors compel a dismissal with prejudice.
 7   VI.    CONCLUSION
 8          For the foregoing reasons, Dr. Sheikh requests that the Court dismiss the case with prejudice.
 9    Dated: September 17, 2020                        Respectfully submitted,
10                                                     ALMADANI LAW
11

12                                                     /s/ Yasin M. Almadani
                                                       Yasin M. Almadani, Esq.
13                                                     Attorney for Defendant
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      16
     Defendant’s Motion to Dismiss for Speedy Trial Violation                 Case No. 2:18-CR-119-WBS-1
Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 20 of 22




                                                      Exhibit 1
Table D-1.
U.S. District Courts–Criminal Defendants Commenced, Terminated, and Pending (Including Transfers),
During the 12-Month Period Ending March 31, 2020


                                     Not Terminated as of March 31, 2019 ¹                                                                          Commenced                                                                                                          Terminated                                                                           Not Terminated as of March 31, 2020 ¹

                                                                                                                                      Original Proceedings                                                                                                Original Proceedings

       Circuit and                                             Class A              Petty                                                               Class A          Petty                                               Total                                        Class A                                                                                                Class A
         District        Total              Felony           Misdemeanor           Offense        Total Commenced    Total           Felony          Misdemeanor        Offense        Reopens ²         Transfers        Terminated      Total         Felony         Misdemeanor          Petty Offense   Reopens ²        Transfers        Total             Felony         Misdemeanor          Petty Offense


          Total              110,115              95,514               13,572          1,029                93,213       92,828          87,322                 5,348         158                  222           163             88,730      88,412        82,181                   4,944           1,287           170              148        114,174             99,450               13,652              1,072
DC                                1,087              1,067                   20               -               489             488             479                  8              1                  -               1             393            392            385                   4                3                -               1        1,144              1,118                   26                     -

           1st                    4,103              4,091                   11              1               2,456           2,437        2,407                    21             9                13                6            2,480       2,463         2,429                     27                7               12               5        4,074              4,060                   11                     3
ME                                  272                269                    3              -                 243             242          236                     6             -                 1                -              209         209           208                      1                -                -               -          312                304                    8                     -
MA                                 827                825                     2               -               718             711             709                  2               -                3                4             551            545            540                   5                -               4                2            994                993                  1                     -
NH                                 241                239                     2               -               280             278             275                  3               -                -                2             252            251            243                   8                -               -                1            278                278                  -                     -
RI                                 178                178                     -               -               140             140             138                  2               -                -                -             139            139            137                   2                -               -                -            175                175                  -                     -
PR                                2,585              2,580                    4              1               1,075           1,066        1,049                    8              9                 9                 -           1,329       1,319         1,301                     11                7               8                2        2,315              2,310                    2                     3

          2nd                    10,930           10,248                     639             43              3,740           3,717        3,600                  116              1                11                12           3,663       3,653         3,519                     80               54               5                5       11,039             10,359                 636                  44
CT                                  809                798                   11              -                409             406             402                   4             -                 1                2             442            442            438                   4                -               -                -          778                765                   13                     -
NY,N                                801                717                   80              4                440             436             357                  78             1                 2                2             467            463            385                  24               54               1                3          800                717                   78                     5
NY,E                              2,998              2,907                   88              3                735             726             721                   5             -                 6                3             631            631            623                   8                -               -                -        3,089              2,997                   89                     3
NY,S                              5,241              4,809                   396             36              1,483           1,477        1,466                    11              -                1                5            1,465       1,460         1,436                     24                -               4                1        5,281              4,855                 390                  36
NY,W                                830                768                    62              -                474             473          461                    12              -                1                -              481         480           465                     15                -               -                1          813                751                  62                   -
VT                                  251                249                     2              -                199             199          193                     6              -                -                -              177         177           172                      5                -               -                -          278                274                   4                   -

           3rd                    5,699              5,435                   220             44              3,173           3,140        2,967                  170              3                20                13           2,820       2,795         2,631                    156                8               15               10       6,107              5,826                 238                  43
DE                                  199                170                    28              1                128             127          127                    -              -                 1                 -             149         147           147                      -                -                -                2         179                150                  28                   1
NJ                                1,096                963                   131              2              1,142           1,129          982                  146              1                 6                 7             809         803           676                    126                1                4                2       1,429              1,275                 152                   2
PA,E                              1,411              1,380                   24               7               723             718             710                  8              -                 1                4             770            764            754                  10                -               4                2        1,416              1,387                   22                  7
PA,M                              1,147              1,121                   21               5               414             411             408                  3              -                 3                -             516            511            503                   8                -               3                2        1,056              1,033                   18                  5
PA,W                                934                931                    3               -               636             625             619                  6              -                 9                2             462            456            452                   4                -               4                2        1,097              1,092                    5                  -
VI                                  912                870                   13              29               130             130             121                  7              2                 -                -             114            114             99                   8                7               -                -          930                889                   13                 28

           4th                   12,955              7,039              5,345            571                 7,507           7,468        5,402                 1,965         101                  26                13           7,511       7,475         5,509                   1,536             430               21               15      12,946              6,975                5,379                592
MD                                4,523              1,211              3,265             47                 1,577           1,574            708                866               -                2                1            1,554       1,549              735                 678              136               2                3        4,537              1,198                3,292                 47
NC,E                              2,580              1,122              1,007            451                 1,230           1,224            963                162              99                4                2            1,128       1,125              863                 147              115               2                1        2,702              1,233                  999                470
NC,M                                545                535                  6              4                   544             542            538                  3               1                1                1              595         595              589                   6                -               -                -          499                492                    2                  5
NC,W                                613                597                 11              5                   668             665            660                  5               -                2                1              618         609              599                   8                2               4                5          674                663                    7                  4
SC                                1,354              1,324                 23              7                   790             783            781                  2               -                5                2              956         947              941                   6                -               8                1        1,216              1,188                   21                  7
VA,E                              2,029              1,046                   940             43              1,738           1,731            816                915               -                7                 -           1,656       1,649              794                 678              177               4                3        2,055              1,049                 962                  44
VA,W                               541                437                    90              14               354             348             346                  2              -                 4                2             320            319            317                   2                -               -                1            575                469                 92                 14
WV,N                               410                409                     1               -               278             276             269                  6              1                 1                1             313            312            306                   6                -               1                -            375                371                  3                  1
WV,S                               360                358                     2               -               328             325             321                  4              -                 -                3             371            370            365                   5                -               -                1            313                312                  1                  -

           5th                   19,446           18,205                1,161                80             26,454       26,406          25,915                  474              17               34                14          25,145      25,114        24,587                    470               57               16               15      20,521             19,330                1,098                 93
LA,E                               441                435                     6              -                336             332             315                  17              -                4                 -            338            334            308                  26                -               4                -            435                429                  6                     -
LA,M                               331                276                    51              4                193             192             186                   6              -                1                 -            203            200            172                  28                -               1                2            331                298                 29                     4
LA,W                                441                377                   64               -                397             394          359                    35              -                2                1              404         403           362                     40                1                -               1          432                370                   62                  -
MS,N                                224                223                    -               1                147             147          142                     5              -                -                -              217         215           212                      3                -                -               2          154                151                    2                  1
MS,S                                554                535                    2              17                504             503          500                     3              -                1                -              512         512           510                      2                -                -               -          519                499                    3                 17
TX,N                              1,962              1,920                   37               5              1,873           1,866        1,845                    21              -                1                6            1,626       1,622         1,597                     23                2                -               4        2,211              2,164                   42                  5
TX,E                              1,722              1,696                    25              1              1,051        1,051           1,048                     3              -                -                -              699         696           692                      4                -               -                3        1,834              1,825                   8                   1
TX,S                              7,981              7,783                   168             30             11,451       11,442          11,357                    69             16                6                3           10,501      10,497        10,481                     14                2               1                3        9,032              8,761                 227                  44
TX,W                              5,790              4,960                   808             22             10,502       10,479          10,163                  315              1                19                4           10,645      10,635        10,253                    330               52               10                -       5,573              4,833                 719                  21

           6th                    8,212              7,528                   650             34              6,252           6,221        5,880                  339              2                15                16           5,965       5,936         5,600                    320               16               11               18       8,547              7,848                 661                  38
KY,E                                795                783                     8              4                617             613          607                    5              1                 3                 1             571         564           561                      2                1                5                2         856                841                  10                   5
KY,W                              1,025                582                   432             11                601             595          342                  253              -                 2                 4             646         645           411                    224               10                -                1         969                505                 452                  12
MI,E                              1,196              1,169                   23              4                863             858             844                  14              -                3                2             894            888            868                  20                -               3                3        1,175              1,153                   18                     4
MI,W                                289                283                    6              -                376             374             362                  12              -                1                1             417            415            402                  13                -               -                2          244                237                    7                     -
OH,N                                934                930                    3              1               1,102           1,100        1,093                     7              -                1                1             983            980            973                   6                1               -                3        1,058              1,054                    3                     1
OH,S                              1,144              1,063                   75              6                 714             710          685                    25              -                3                1             743            742            705                  33                4               1                -        1,121              1,048                   65                     8
TN,E                              1,013              1,000                   10              3                 988             984          974                    10              -                1                3             837            831            818                  13                -               -                6        1,167              1,156                    8                     3
TN,M                                536                535                    1              -                 361             360          359                     1              -                1                -             302            299            297                   2                -               2                1          597                596                    1                     -
TN,W                              1,280              1,183                   92              5                630             627             614                  12             1                  -               3             572            572            565                   7                -                -                -       1,360              1,258                   97                     5

           7th                    4,994              4,923                   66              5               3,061           3,038        2,990                    46             2                11                12           2,743       2,725         2,651                     70                4               9                9        5,313              5,260                   48                     5
IL,N                              2,079              2,053                   25              1                816             808             799                   9             -                 1                7             750            748            717                  29                2               1                1        2,153              2,136                   17                     -
IL,C                                417                393                   24              -                340             339             318                  20             1                 -                1             276            274            250                  24                -               -                2          460                446                   13                     1
IL,S                                306                301                    3              2                331             331             329                   2             -                 -                -             281            278            276                   2                -               -                3          357                352                    3                     2
IN,N                               627                622                     5              -                412             410             404                  6               -                -                2             424            423            417                   6                -               -                1            624                620                  4                     -
IN,S                               806                804                     -              2                593             588             587                  1               -                4                1             541            540            540                   -                -               1                -            861                858                  1                     2
WI,E                               497                492                     5              -                376             372             369                  3               -                3                1             292            288            284                   4                -               2                2            581                574                  7                     -
WI,W                               262                258                     4               -               193             190             184                  5              1                 3                 -            179            174            167                   5                2               5                 -           277                274                  3                     -

           8th                    7,206              7,075                   113             18              6,269           6,242        6,015                  227               -               20                7            5,792       5,770         5,536                    224               10               6                16       7,603              7,436                 151                  16
AR,E                              1,079              1,064                    15              -                870             867          708                  159               -                1                2              559         557           463                     94                -               -                 2       1,383              1,299                  84                   -
AR,W                               412                383                    27              2                332             331             326                  5               -                1                -             295            291            282                   9                -               1                3            444                422                 20                     2
IA,N                               330                329                     1              -                400             399             397                  2               -                1                -             426            422            420                   2                -               1                3            319                319                  -                     -
                                                                                                                                                                                                                                                                                                                                                                                                                        Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 21 of 22




IA,S                               440                439                     -              1                560             558             558                  -               -                1                1             500            500            495                   4                1               -                -            502                502                  -                     -
MN                                  415                409                    6              -                 392             391          383                     8              -                -                1              423         423           410                     13                -               -                -          380                375                    5                     -
MO,E                              1,516              1,483                   33              -               1,356           1,348        1,330                    18              -                8                -            1,332       1,326         1,291                     33                2               2                4        1,467              1,458                    9                     -
MO,W                              1,302              1,291                   11              -                 830             826          820                     6              -                1                3              720         718           708                      9                1               -                2        1,414              1,405                    8                     1
NE                                  606                595                    9              2                 564             561          540                    21              -                3                -              573         570           549                     18                3               1                2          587                568                   17                     2
ND                                  416                412                    3              1                 376             375          371                     4              -                1                -              327         327           317                     10                -               -                -          463                460                    2                     1
SD                                 690                670                     8              12               589             586             582                  4               -                3                 -            637            636            601                  32                3               1                 -           644                628                  6                 10

           9th                   18,899           16,794                1,940            165                18,104       18,043          16,907                 1,118             18               40                21          17,321      17,240        15,332                   1,268             640               53               28      19,609             17,513                1,928                168
AK                                  334              305                   23              6                   198          196             186                     9              1                2                 -             180         163           158                       4               1                3               14         345                314                   25                  6
AZ                                3,069            3,034                   27              8                 5,876        5,862           5,463                   399              -               10                 4           5,841       5,828         5,297                     448              83               13                -       3,049              3,015                   26                  8




  Printed on: 22/04/20                                                                                                                                                                                                                                                                                                                                                                                    1 of 2
CA,N                                         1,317               1,178                    139               -                  748                 746                704                     42               -                    -   2     627     624     592    31     1    2    1    1,435   1,282    153          -
CA,E                                         2,456               1,813                    630              13                  571                 564                539                     25               -                    6   1     588     583     556    26     1    4    1    2,442   1,798    631         13
CA,C                                         3,688               3,364                    240              84                1,685               1,669              1,472                    195               2                   10   6    1,437   1,417   1,216   193    8    17   3    3,863   3,524    254         85
CA,S                                         2,894               2,818                     45              31                5,833               5,828              5,775                     39              14                    3   2    5,212   5,199   4,669   94    436   9    4    3,505   3,416     58         31
HI                                             466                 354                    108               4                  238                 238                233                      5               -                    -   -      224     224     201   23      -   -    -      487     379    104          4
ID                                             459                 441                      17              1                  413                 411                406                       5              -                    2   -     397     396     390     5     1    -    1     473     451      21         1
MT                                             453                 436                      15              2                  378                 375                373                       2              -                    1   2     404     402     395     7     -    1    1     430     413      15         2
NV                                           1,149               1,127                      18              4                  385                 381                369                     12               -                    4   -     479     476     469     7     -    1    2    1,088   1,056     27         5
OR                                             736                 709                      22              5                  664                 660                641                     19               -                    1   3     575     571     544    26     1    3    1      804     780     19         5
WA,E                                           466                 460                       4              2                  375                 375                352                     23               -                    -   -     438     438     410     8    20    -    -      414     402     10         2
WA,W                                         1,290                 637                    648               5                  669                 668                328                    339               1                    -   1     852     852     371    394   87     -    -   1,146    560     580         6
GUAM                                            87                  83                      4               -                   51                  50                 47                      3               -                    1   -      53      53      51      1    1     -    -      87     82       5         -
NMI                                             35                  35                      -               -                   20                  20                 19                      1               -                    -   -      14      14      13      1    -     -    -      41     41       -         -

            10th                             7,463               5,248                   2,181             34                8,289               8,261              7,830                    430               1                   16   12   7,947   7,927   7,473   403   51    14   6    7,711   5,478   2,198        35
CO                                           1,181                 677                     499              5                  587                 583                565                     17               1                    1    3     594     591     566    25    -     2   1    1,184     681     497         6
KS                                           1,304                 722                     578              4                  593                 584                505                     79               -                    7    2     612     605     496    72   37     4   3    1,285     718     563         4
NM                                           1,844               1,806                      38              -                4,784               4,783              4,768                     15               -                    1    -   4,721   4,720   4,692    17   11     1   -    1,817   1,783      34         -
OK,N                                           236                 224                      10              2                  345                 345                340                      5               -                    -    -     298     298     296     2    -     -   -      281     265      14         2
OK,E                                           121                 120                       1              -                  120                 116                116                      -               -                    2    2     106     105     103     2    -     1   -      132     132       -         -
OK,W                                         1,222                 461                     761              -                  732                 728                464                    264               -                    -    4     630     630     392   238    -     -   -    1,329     539     790         -
UT                                             855                 808                      46              1                  885                 880                857                     23               -                    4    1     795     789     763    23    3     5   1      931     882      48         1
WY                                             700                 430                     248             22                  243                 242                215                     27               -                    1    -     191     189     165    24    -     1   1      752     478     252        22

            11th                             9,121               7,861                   1,226             34                7,419               7,367              6,930                    434               3                   16   36   6,950   6,922   6,529   386    7    8    20   9,560   8,247   1,278        35
AL,N                                           838                 756                      80              2                  649                 639                588                     51               -                    1    9     614     613     574    38    1    -     1     873     778      93         2
AL,M                                           444                 374                      69              1                  224                 221                205                     16               -                    3    -     232     230     218    11    1    2     -     427     351      75         1
AL,S                                           460                 455                       5              -                  334                 334                334                      -               -                    -    -     374     373     373     -    -    -     1     415     410       5         -
FL,N                                           630                 366                     260              4                  578                 574                409                    165               -                    3    1     493     491     381   110    -    1     1     727     421     302         4
FL,M                                         1,821               1,784                      28              9                1,669               1,664              1,651                     12               1                    2    3   1,568   1,563   1,546    14    3    -     5   1,924   1,886      29         9
FL,S                                         1,756               1,742                      13              1                2,052               2,038              2,027                      9               2                    2   12   2,002   1,996   1,982    12    2    2     4   1,790   1,772      16         2
GA,N                                         1,584               1,233                     338             13                  740                 730                718                     12               -                    2    8     559     554     537    17    -    2     3   1,737   1,389     335        13
GA,M                                           730                 557                     171              2                  595                 590                477                    113               -                    3    2     532     527     416   111    -    1     4     804     626     176         2
GA,S                                           858                 594                     262              2                  578                 577                521                     56               -                    -    1     576     575     502    73    -    -     1     863     614     247         2

NOTE: This table includes defendants in all cases filed as felonies or Class A misdemeanors, but includes only those defendants in cases filed as petty offenses that were assigned to district judges rather than magistrate judges.
¹ Excludes defendants who had been fugitives more than 12 months before the end of the period indicated.
² Includes appeals from magistrate judges, reopens, remands, and retrials after mistrial.
                                                                                                                                                                                                                                                                                                                             Case 2:18-cr-00119-WBS Document 145 Filed 09/18/20 Page 22 of 22




  Printed on: 22/04/20                                                                                                                                                                                                                                                                                             2 of 2
